OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22015 NCM Capital Investment Trust (Exact name of registrant as specified in charter) 2634 Durham-Chapel Hill Blvd., Suite 206Durham, North Carolina (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(919) 294-2000 Date of fiscal year end:February 28, 2012 Date of reporting period: August 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. NCM Capital Investment Trust NCM Capital Mid-Cap Growth Fund Semi-Annual Report August 31, 2011 (Unaudited) Investment Adviser Administrator NCM Capital Advisers, Inc. Ultimus Fund Solutions, LLC 2634 Durham-Chapel Hill Boulevard P.O. Box 46707 Suite 206 Cincinnati, Ohio 45246-0707 Durham, North Carolina 27707 1-866-515-4626 NCM Capital Mid-Cap Growth Fund Sector Diversification (% of Net Assets) August 31, 2011 (Unaudited) NCM Capital Mid-Cap Growth Fund Top 10 Equity Holdings August 31, 2011 (Unaudited) Security Description % of Net Assets Esterline Technologies Corp. 3.4% Kirby Corp. 2.7% Ross Stores, Inc. 2.6% Crane Co. 2.5% NetApp, Inc. 2.4% IHS, Inc. - Class A 2.4% Darden Restaurants, Inc. 2.3% Cliffs Natural Resources, Inc. 2.3% Bed Bath & Beyond, Inc. 2.3% John Wiley & Sons, Inc. - Class A 2.1% 1 NCM Capital Mid-Cap Growth Fund Schedule of Investments August 31, 2011 (Unaudited) Common Stocks — 95.3% Shares Value Consumer Discretionary — 18.5% Diversified Consumer Services — 0.5% DeVry, Inc. $ Hotels, Restaurants & Leisure — 3.9% Darden Restaurants, Inc. Marriott International, Inc. - Class A Household Durables — 0.8% Fortune Brands,Inc. Internet & Catalog Retail — 1.4% priceline.com, Inc. (a) 27 Media — 4.1% Interpublic Group of Cos., Inc. (The) John Wiley & Sons, Inc. - Class A Multiline Retail — 0.9% Kohl's Corp. Specialty Retail — 6.9% Bed Bath & Beyond, Inc. (a) CarMax, Inc. (a) Ross Stores, Inc. Consumer Staples — 2.8% Beverages — 1.5% Dr Pepper Snapple Group, Inc. Food Products — 1.3% H.J. Heinz Co. Energy — 10.2% Energy Equipment & Services — 6.3% FMC Technologies, Inc. (a) Helix Energy Solutions Group, Inc. (a) Oil States International, Inc. (a) Tidewater, Inc. Weatherford International Ltd. (a) 2 NCM Capital Mid-Cap Growth Fund Schedule of Investments (Continued) Common Stocks — 95.3% (Continued) Shares Value Energy — 10.2% (Continued) Oil, Gas & Consumable Fuels — 3.9% Cimarex Energy Co. $ Peabody Energy Corp. Williams Cos., Inc. (The) Financials — 6.6% Capital Markets — 3.3% Affiliated Managers Group, Inc. (a) Raymond James Financial, Inc. Real Estate Investment Trusts (REITs) — 3.3% Digital Realty Trust, Inc. UDR, Inc. Health Care — 12.2% Health Care Equipment & Supplies — 1.5% CareFusion Corp. (a) Health Care Providers & Services — 3.3% DaVita, Inc. (a) Universal Health Services, Inc. - Class B Pharmaceuticals — 7.4% Endo Pharmaceuticals Holdings, Inc. (a) Hospira, Inc. (a) Medicis Pharmaceutical Corp. - Class A Mylan, Inc. (a) Salix Pharmaceuticals Ltd. (a) Industrials — 14.5% Aerospace & Defense — 4.5% Esterline Technologies Corp. (a) Triumph Group, Inc. Construction & Engineering — 0.6% Mastec, Inc. (a) Machinery — 2.5% Crane Co. Marine — 2.7% Kirby Corp. (a) 3 NCM Capital Mid-Cap Growth Fund Schedule of Investments (Continued) Common Stocks — 95.3% (Continued) Shares Value Industrials — 14.5% (Continued) Professional Services — 4.2% IHS, Inc. - Class A (a) $ Manpower, Inc. Information Technology — 20.1% Computers & Peripherals — 3.9% NetApp, Inc. (a) SanDisk Corp. (a) Internet Software & Services — 3.0% LogMeIn, Inc. (a) Monster Worldwide, Inc. (a) Semiconductors & Semiconductor Equipment — 4.5% Fairchild Semiconductor International, Inc. (a) MEMC Electronic Materials, Inc. (a) PMC-Sierra, Inc. (a) Software — 8.7% Autodesk, Inc. (a) Cadence Design Systems, Inc. (a) Citrix Systems, Inc. (a) Intuit, Inc. Nuance Communications, Inc. (a) Parametric Technology Corp. (a) Rovi Corp. (a) Materials —9.2% Chemicals — 5.8% CF Industries Holdings, Inc. 80 Eastman Chemical Co. Ecolab, Inc. PPG Industries, Inc. Metals & Mining — 2.7% Cliffs Natural Resources, Inc. Walter Energy, Inc. 45 Paper & Forest Products — 0.7% International Paper Co. Telecommunication Services — 1.2% Wire Telecommunication Services — 1.2% Leap Wireless International, Inc. (a) Total Common Stocks (Cost $985,132) $ 4 NCM Capital Mid-Cap Growth Fund Schedule of Investments (Continued) Money Market Funds — 6.7% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (b) (Cost $68,309) $ Total Investments at Value — 102.0% (Cost $1,053,441) $ Liabilities in Excess of Other Assets — (2.0%) ) Net Assets — 100.0% $ (a) Non-income producing. (b) Rate shown is the 7-day effective yield at August 31, 2011. See accompanying notes to financial statements. 5 NCM Capital Mid-Cap Growth Fund Statement of Assets and Liabilities August 31, 2011 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable to Adviser (Note 5) Payable to administrator (Note 5) Accrued distribution and service plan fees (Note 5) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gains from security transactions Net unrealized depreciation on investments ) NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 6 NCM Capital Mid-Cap Growth Fund Statement of Operations For the Six Months Ended August 31, 2011 (Unaudited) INVESTMENT INCOME Dividends $ EXPENSES Professional fees Fund accounting fees (Note 5) Administration fees (Note 5) Transfer agent fees (Note 5) Trustees' fees and expenses (Note 4) Custodian and bank service fees Investment advisory fees (Note 5) Registration fees Insurance expense Postage and supplies Distribution and service plan fees (Note 5) Other expenses TOTAL EXPENSES Less fees waived and expenses reimbursed by the Adviser (Note 5) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments ) NET REALIZED AND UNREALIZED LOSSES ON INVESTMENTS ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) See accompanying notes to financial statements. 7 NCM Capital Mid-Cap Growth Fund Statements of Changes in Net Assets Six Months Year Ended Ended August 31, 2011 February 28, (Unaudited) FROM OPERATIONS Net investment loss $ $ Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments Net increase (decrease) in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ $ - SUMMARY OF CAPITAL SHARE ACTIVITY Shares sold Shares redeemed Net increase in shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 8 NCM Capital Mid-Cap Growth Fund Financial Highlights Per share data for a share outstanding throughout each period: Six Months Ended Period August 31, Years Ended February 28, Ended February 29, (Unaudited) 2008 (a) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains (losses) on investments ) ) ) Total from investment operations ) ) ) Net asset value at end of period $ Total return (b) (10.58% ) (c) 31.91% 59.26% (46.06%
